DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments, see p. 6-10, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mittermayer et al. (“Interferometric Processing of Spaceborne SAR Data in Advanced SAR Imaging Modes” [NPL, 2000] hereinafter Mittermayer) in view of Chang et al. (US PAT 8604976 hereinafter Chang).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recites the limitation "a number M of multiple receive beams".  There is insufficient antecedent basis for this limitation in the claim. While "a number M of multiple receive beams" is taught in claim 1, it is unclear if the "a number M of multiple receive beams" refers to the same or different element. The same is applied for the non-exhaustive list as follows:
"a planar phased array" in claims 5 taught in claim 4
“a dual-band antenna” in claim 7 taught in claim 6
“a number M of sub-images” in claim 8 
“a spoiled transmit beam” in claim 12 and 13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer et al. (“Interferometric Processing of Spaceborne SAR Data in Advanced SAR Imaging Modes” [NPL, 2000] hereinafter Mittermayer) in view of Chang et al. (US PAT 8604976 hereinafter Chang).

Regarding claim 1, Mittermayer teaches A method of operation of a synthetic aperture radar (SAR) system comprising 
a SAR antenna, a SAR processor, and a SAR controller, the method comprising (p.8 “processor modules can be used for both, ScanSAR and SpotSAR data processing”; p.1 “antenna is steered ” [steering an antenna corresponds to a controller]; fig 4 [is a block diagram for Spotlight/ScanSAR processing corresponding to the controller and processor because a processor controls the antenna for the different SAR modes and processes the data]): 
entering a Spotlight SAR imaging mode by the SAR controller (p.2 “As shown in Figure 2, the spotlight illumination in azimuth is fully described”); 
transmitting a plurality of transmitted pulses by the SAR antenna to a target  (p.3 “The range modulation in SpotSAR and ScanSAR raw data is given by the modulation of the transmitted radar pulse,”; p.2 “The gray area in Figure 2 is the valid target area, which contains targets”; p.3 “valid targets can be defined as targets with an azi-muth illumination length equal to the full burst/spotlight aperture length”); 
dividing the SAR antenna into a plurality of azimuth apertures by the SAR controller (fig 4 “subaperture formation”; p.4 “From the figure it is obvious that a similar azimuth processing can be applied to both, ScanSAR and SpotSAR due to the constant start and end times of the illumination, if the spotlight azimuth signal is made unambiguous, i.e. by subaperture processing”; fig 2 [shows azimuthal swath imaging by sub-apertures]); 
adjusting the (p.2 “As shown in Figure 2, the spotlight illumination in azimuth is fully described . . . The gray area in Figure 2 is the valid target area, which contains targets, constantly illuminated from t-a,start to t-a, end. The bold lines show the limit of the azimuth illu-mination.” [The constant illumination further corresponds to adjusting a transmit beam because the data is from a moving spaceborne system and the adjusted variables are shown within the fig]); 
receiving a plurality of backscattered pulses by the SAR antenna using (fig 7; “The spotlight image processed from the same raw data is shown in Figure 7. The spotlight beamwidth is set to 5.3'”), 
processing data received by each of the number (fig 1 and 4; p.5 “In case of SpotSAR, the subapertures are recombined” [multiple subswaths are produced by the sub-apertures corresponding to the sub-images]); and 
coherently combining two or more of the number M of sub-images to form a Spotlight image corresponding to an increased image swath (fig 4; p.5 “In case of SpotSAR, the subapertures are recombined” [subapertures form an image corresponding to a subswath as shown in fig 1 and when combined increase image swath]; p.5 “The azimuth antenna pattern correction in SpotSAR can also be performed in the final image.”; p. 4 “subswath interferograms are generated, which are later coherently added for a reduction of the phase noise”).
While Mittermayer discloses a Extended Chirp Scaling algorithm, Mittermayer does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Chang teaches a phased array radar system using a spot beam with a plurality of sub-apertures (fig 3) wherein
spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam (Chang 3:36-40 “a transmit beam may be spoiled in two dimensions (u and v) resulting in a much larger illuminated region 120 as shown.”)
receiving a plurality of backscattered pulses by the SAR antenna using a number M of multiple receive beams (Chang 3:15-20 “Digital beamforming (DBF) techniques may be used at the element (or sub-array/sub-aperture of elements) level to provide the necessary multiple simultaneous receive beams for radar applications employing transmit beam spoiling. ”), 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (Chang 3:50-59 “Finally, a canted 1-D beam broadening may be illustrated by transmit beam 140. As in the case of transmit beam 130, the beam is spread out in one dimension. However, the pattern may be canted to follow the visible horizon 150 by using one-dimensional beam spoiling along the axis of canting. A corresponding plurality of simultaneous receive beams 145 may be employed to identify and track targets illuminated by the wider transmit beam 140.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously reduce computational complexity by illuminating over an areas using tailored beams via beam spoiling (Change Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Chang merely teaches that it is well-known to incorporate the particular beam spoiling.  Since Mittermayer and Chang disclose similar radars for air/space borne systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Mittermayer in view of Chang teach The method of claim 1 further comprising: compressing data from the number M of multiple receive beams by the SAR processor (Mittermayer fig 4 “Range Compression”; p.5 “In case of SpotSAR, the supapertures are recombined next. The azimuth compression is then performed”).

Regarding claim 12, Mittermayer in view of Chang teach The method of claim 1 wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam includes broadening a transmit beam of the SAR antenna to form a spoiled transmit beam (Chang 2:30 “This spoiling, in turn, enables the transmission of a broader, tailored beam”).

Regarding claim 13, Mittermayer in view of Chang teach The method of claim 1 wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam includes applying a phase shift to an antenna panel of the SAR antenna (Chang 6:42-46 “The beam spoiling vector may be sent to the beam steering generator, which (on turn) computes the phase weights and sets the phase shift for each array element to produce the broadened transmit beam.”).

Regarding claim 14, claim 14 is a method claim that corresponds to the method of claim 1. Therefore, claim 14 is rejected for at least the same reasons as the method of claim 1. Claim 14 further teaches spoiling a number M of multiple receive beams (Chang 4:1-7 “While the techniques and systems disclosed herein are generally described with reference to the transmit direction, one of ordinary skill in the art will readily see that these techniques are equally applicable to spoiling in the receive direction. Such embodiments may provide broad area receive coverage with arbitrary alignment with the horizon or another reference orientation and similar clutter mitigation properties. Accordingly, the concepts and apparatus described herein are not limited in their applicability to either the transmit or receive directions.”).

Regarding claim 15, claim 15 is an apparatus claim that corresponds to the method of claim 1. Therefore, claim 15 is rejected for at least the same reasons as the method of claim 1. Claim 15 further teaches a communications antenna (fig 2 [antennas are configured to a communications processor corresponding to a communications antenna]).

Regarding claim 16, Mittermayer in view of Chang teach The SAR system of claim 15 wherein the SAR antenna is a spaceborne SAR antenna (Mittermayer title “Spaceborne SAR Data”).

Regarding claim 18, Mittermayer in view of Chang teach The SAR system of claim 15 wherein the SAR antenna comprises a plurality of antenna panels, the SAR system operable to apply to each of the plurality of antenna panels a respective phase shift, the respective phase shift selected to cause a broadening of a beam of the SAR antenna (Chang 4:63-65 “ aperture 170 may be partitioned into a number of concentric sub-apertures 180, arranged as shown in FIG. 3. FIG. 3 depicts three sub-apertures (SAs) 310A, 310B, and 310C”; 6:43-46 “The beam spoiling vector may be sent to the beam steering generator, which (on turn) computes the phase weights and sets the phase shift for each array element to produce the broadened transmit beam.”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer in view of Chang in view of Lancashire et al. (US PAT 6255987 hereinafter Lancashire).

Regarding claim 3, Mittermayer in view of Chang teach The method of claim 2 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lancashire teaches compressing data from the number M of multiple receive beams by the SAR processor includes performing a Block Adaptive Quantization (BAQ) to 4 bits (Lancashire 1:20 “In a typical synthetic aperture radar using BAQ compression”; 6:7 “The values shown are for 4 -bit BAQ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the Block Adaptive Quantization of Lancashire and the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously compress data such that the data rate is low enough to be handled by subsequent logic circuits (Lancashire 1:16-20). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lancashire merely teaches that it is well-known to incorporate the particular BAQ to a SAR.  Since the previous combination and Lancashire disclose similar features for a SAR, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer in view of Chang in view of Schaefer et al. (US-20140009327 hereinafter Schaefer).


Regarding claim 4, Mittermayer in view of Chang teach The method of claim 1 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Schaefer teaches receiving a plurality of received pulses by the SAR antenna using a number M of multiple receive beams includes receiving a plurality of received pulses by a planar phased array (0017 “In particular, the antenna can be embodied or formed as a planar phased array antenna”’ 0055 “FIG. 1 diagrammatically represents of a known planar phased array antenna with several panels as partial antennas, wherein for a panel a corresponding arrangement of radiators is shown as phase centers;”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the SAR radar system and method of Schaefer and the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously improve radar accuracy (Schaefer 0075). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schaefer merely teaches that it is well-known to incorporate the particular planar phased array to a SAR.  Since the previous combination and Schaefer disclose phased array systems for a SAR, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 5, Mittermayer in view of Chang and Schaefer teach The method of claim 4 wherein receiving a plurality of received pulses by a planar phased array includes receiving a plurality of received pulses by a planar phase array comprising a plurality of antenna phase centers (Schaefer 0013 “The invention is directed to a SAR system with an antenna that includes one or more partial antennas. Each partial antenna includes a plurality of phase centers, transmit/receive modules assigned thereto, and a signal processor for the coherent processing of signals of the phase centers.”; 0065 “each of the partial antennas can include a plurality of phase centers (or radiators) Rad, transmit/receive modules TRM assigned thereto and a signal processor for coherent processing of signals of the phase centers (radiators).”).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer in view of Chang in view of Raab et al. (US PAT 5914694).

Regarding claim 6, Mittermayer in view of Chang teach The method of claim 1 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Raab teaches using a dual-band antenna for a SAR (Raab 4:6-7 “The antenna system thus can provide a compact dual band L- and C-band, polarimetric C-band, antenna system”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the SAR system and method of Raab and the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously increase the range of imagery for better image resolution (Raab 2:1-7). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Raab merely teaches that it is well-known to incorporate the particular dual band system a SAR.  Since the previous combination and Raab disclose phased array systems for a SAR, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 7, Mittermayer in view of Chang and Raab teach The method of claim 6 wherein receiving a plurality of received pulses by a dual-band antenna includes receiving a plurality of received pulses by at least one of an X- band or an L-band antenna (Raab 4:6-7 “The antenna system thus can provide a compact dual band L- and C-band, polarimetric C-band, antenna system”).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer in view of Chang in view of Flatley et al. (US-20110078498 hereinafter Flatley).

Regarding claim 8, Mittermayer in view of Chang teach The method of claim 1 wherein processing data received by each of the number M of multiple receive beams to generate a number M of sub-images by the SAR processor includes processing data received by each of the number M of multiple receive beams to generate a number M of sub-images by the SAR processor (see claim 1) 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Flatley teaches processing images on-board one of a satellite, a spacecraft, and a space station (Flatley 0038 “By implementing the traditional SAR data processing functions on-board a spacecraft equipped the a modular computational component in accordance with the present teachings, only the final data products of SAR would need to be stored/downlinked, enabling the instrument to collect, for example, about ten to fifty times more data without increasing onboard storage or communication requirements.”; 0058 “FIG. 2, a parallel on-board data processor 200”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the SAR processing system and method of Flatley and the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously collect more data without increasing onboard storage (Flatley 0038). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Flatley merely teaches that it is well-known to incorporate the particular on-board processing.  Since the previous combination and Flatley disclose SAR systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 9, Mittermayer in view of Chang and Flatley teach The method of claim 8 further comprising: downlinking one or more of the number M of sub-images by a communications antenna to a ground terminal (Flatley fig 2; 0038 “only the final data products of SAR would need to be stored/downlinked” [downlinking corresponds to communicating to a ground terminal]).

Regarding claim 10, Mittermayer in view of Chang and Flatley teach The method of claim 8 wherein coherently combining two or more of the number M of sub-images to form a Spotlight image (see claim 1) includes coherently combining two or more of the number M of sub-images to form a Spotlight image (Mittermayer fig 4 [“subaperture recombination” and “Processed SpotSAR SLC Image”]) 
on-board one of a satellite, a spacecraft, and a space station (Flatley 0038 “By implementing the traditional SAR data processing functions on-board a spacecraft equipped the a modular computational component in accordance with the present teachings, only the final data products of SAR would need to be stored/downlinked, enabling the instrument to collect, for example, about ten to fifty times more data without increasing onboard storage or communication requirements.”; 0058 “FIG. 2, a parallel on-board data processor 200”).

Regarding claim 11, Mittermayer in view of Chang and Flatley teach The method of claim 10 further comprising: downlinking the Spotlight image (Mittermayer fig 4 [“subaperture recombination” and “Processed SpotSAR SLC Image”]) by 
a communications antenna to a ground terminal (Flatley fig 2; 0038 “only the final data products of SAR would need to be stored/downlinked” [downlinking corresponds to communicating to a ground terminal]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermayer in view of Chang in view of Fox et al. (US PAT 20090009391 hereinafter Fox).

Regarding claim 17, Mittermayer in view of Chang teach The SAR system of claim 15 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fox teaches SAR processor and the SAR controller are co-hosted with the spaceborne SAR antenna on one of a satellite, a spacecraft, and a space station (Fox 0185 “An antenna controller 270 in the receiver/exciter is connected to the main spacecraft bus processor through control bus 260 to permit control and monitoring of the SAR imaging method.”; 0207 “FIG. 5A shows an arrangement of active antenna nodes on the rear face 125 of an antenna panel 105 . . . The arrangement shown is typical for a synthetic aperture radar application.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the SAR imaging system and method of Fox and the phased array system and method of Chang with the SAR radar system and method of Mittermayer. One would have been motivated to do so in order to advantageously inhibiting signal interference between transmit and receive signals (Fox Abstract). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fox merely teaches that it is well-known to incorporate the particular co-hosting between a controller and processor.  Since the previous combination and Fox disclose phased array systems for a SAR, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Brovko (US-6888490) discloses “A synthetic aperture radar (SAR) image of a wide coverage area is acquired during a frame containing a first plurality of ambiguities induced in the SAR image from radar scatterers within the area. The area is illuminated with radar pulses and a segmented receive antenna oriented towards the area. The segmented receive antenna has a second plurality of sub-apertures, where the second plurality of sub-apertures is larger than the first plurality of ambiguities. Each sub-aperture has its own receiver. The digital stream from each receiver is stored in a computer for the duration of the frame to obtain frame data. A SAR image is extracted from the frame data. The first plurality of ambiguities are identified from analysis of the frame data, and a correction is computed to account for the first plurality of ambiguities contained within the synthetic aperture image. The correction is applied to reduce distortions caused by the ambiguities in the SAR image. (See abstract).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                  

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648